Citation Nr: 1144517	
Decision Date: 12/06/11    Archive Date: 12/14/11

DOCKET NO.  04-19 862	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida




THE ISSUE

Entitlement to an initial disability evaluation in excess of zero percent for the service-connected high irregular corneal astigmatism as a residual of keratoconus.   

(The issues of service connection for prostate cancer due to ionizing radiation and whether new and material evidence has been received to reopen the claim of service connection for arthritis of multiple joints will be addressed in a separate decision.) 




REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

C.L. Krasinski, Counsel



INTRODUCTION

The Veteran served on active duty from March 1952 to March 1956, June 1956 to June 1962, and September 1962 to August 1974.    

This case initially came before the Board of Veterans' Appeals (Board) on appeal from a rating decision by the RO dated in July 2007.   

The Veteran presented testimony at a hearing before the undersigned Veterans Law Judge in January 2011.  A transcript of the hearing is associated with the Veteran's claims folder.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue on appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) specifically provides that the duty to assist includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

There is evidence of record which tends to show that the service-connected high irregular corneal astigmatism as a residual of keratoconus may have worsened since the 2007 VA examination.  

At the hearing in January 2011, the Veteran testified that his eye disability had worsened.  He also submitted medical evidence showing increased impairment of visual acuity.  

In a January 2011 statement, Dr. W.O. stated that the Veteran's visual acuity was 20/100 in the right eye and 20/30-1 in the left eye.  Dr. W.O. recommended that the Veteran consider a consultation with a corneal specialist for cataract extraction and placement of Intacs to improve his vision and stabilize the keratoconus.  

The February 2007 VA examination report indicates that the best corrected far vision was 20/50 in the right eye and 20/25- in the left eye.  The Board notes that the service-connected high irregular corneal astigmatism as a residual of keratoconus is rated under the revised Diagnostic Code 6035, which rates the keratoconus on impairment of visual acuity.  See 38 C.F.R. § 4.79, Diagnostic Code 6035.  

Because of the evidence of possible worsening since the last examination, a new examination is needed to determine the severity of the high irregular corneal astigmatism as a residual of keratoconus.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  

The Board also notes that rating criteria for evaluating eye disorders were amended during the appellate term.  73 Fed. Reg. 6650 (2008).  Under the prior version, Keratoconus was evaluated on the basis of corrected visual acuity using contact lens.  When a contact lens was medically required, 30 percent was the minimum rating.  See 38 C.F.R. § 4.84a, Diagnostic Code 6035 (2008).  

The VA examination report should address the medical necessity, or lack thereof, for a contact lens due to bilateral keratoconus.  

The RO should also contact the Veteran by letter and request that he provide sufficient information, and if necessary authorization, to enable the RO to obtain any pertinent VA and/or non-VA treatment records showing treatment of the service-connected high irregular corneal astigmatism as a residual of keratoconus.  The RO should make an attempt to obtain any treatment records identified by the Veteran.  

Accordingly, this matter is REMANDED to the RO for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  The RO should take appropriate steps to contact the Veteran and ask him to identify all VA and non-VA medical treatment received for the service-connected high irregular corneal astigmatism as a residual of keratoconus.  The letter should request sufficient information to identify the health care providers, and if necessary, signed authorization, to enable VA to obtain any additional evidence.  If the Veteran adequately identifies the health care providers and provides the completed authorizations, the RO should request legible copies of all pertinent clinical records that have not been previously obtained, and incorporate them into the Veteran's claims file.  

The letter should invite the Veteran to submit any pertinent medical evidence or treatment records in support of his claim to VA. 

2.  The RO should schedule the Veteran for a VA ophthalmology examination to determine the current severity of the service-connected high irregular corneal astigmatism as a residual of keratoconus.  The Veteran's VA claims folder must be made available to the examiner for review in connection with the examination.  

All indicated diagnostic tests should be conducted. The examiner should be asked to specifically address whether there is a medical necessity for contact lens due to bilateral keratoconus.  Uncorrected and corrected central visual acuity for distance and near vision of both of the Veteran's eyes should also be provided.

3.  After completing all indicated development, the RO should readjudicate the issue on appeal in light of all the evidence of record.  If any benefit sought on appeal remains denied, a Supplemental Statement of the Case should be furnished to the Veteran and his representative and they should be afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

